DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/18/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claim 16 is new.
5.	Claims 1-16 are numbered accordingly are allowed herein. 

Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 5/18/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment, the claim objections have been withdrawn herein. 

Allowable Subject Matter
1.	Claims 1-16 are allowed herein and numbered accordingly.  
2.	As to Independent Claims 1, 5, 9, and 12 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the Taori et al. US 20140087750 discloses in Section [0013] A BS/serving BS is configured to perform a radio front haul link set up operation; Section [0069] After receiving the radio front haul link set up notification message, the neighbor BS transmit radio front haul link set up confirm message as a response message to the serving BS; the neighbor BS accepts the setting up of the radio front haul link with the serving BS; and the prior art Dahod et al. US 20140226481 discloses in Section [0049] The system-300 can be configured to split functionalities/protocols associated with PDCP between iRRH and the iBBU and functionalities associated with iBBU which can be a centralized unit include various functionalities associated with system-300 can be configured to split functionalities associated with PDCP between iRRH and the iBBU. 
	However, Taori in view of Dahod do not render obvious in combination with other limitations in the independent claims 1 and 5 the claim elements a method performed by a distributed unit (DU) in a wireless communication system, the method comprising:
transmitting, to central unit (CU), a fronthaul interface setup request message including first information for setting up a fronthaul interface with the CU; receiving, from the CU, a fronthaul interface setup response message including second information for setting up the fronthaul interface with the DU, in response to the fronthaul interface setup request message:
setting up the fronthaul interface with the CU based on the first information and the second information: receiving, from the CU, a user equipment (UE) context modification request message to modify an established UE context: performing a modification of the established UE context based on the UE context modification request message: transmitting, to the CU, a UE context modification response message in response to the UE context modification request message: and performing communication with the CU through a set-up fronthaul interface and communication with a UE associate with the modified UE context.
However, Taori in view of Dahod do not render obvious in combination with other limitations in the independent claims 9 and 12 the claim elements a method performed by a central unit (CU) in a wireless communication system, the method comprising: receiving, from a distributed unit (DU), a fronthaul interface setup request message including first information for setting up a fronthaul interface with the CU; transmitting, to the DU, a fronthaul interface setup response message including second information for setting up the fronthaul interface with the DU. in response to the fronthaul interface setup request message; setting up the fronthaul interface with the DU based on the first information and the second information:
transmitting, to the DU, a user equipment (UE) context modification request message to modify an established UE context; receiving, from the DU, a UE context modification response message in response to the UE context modification request message; and performing communication with CU through a set-up fronthaul interface and communication with a UE associate with the modified UE context via the DU.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-16 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-16                  are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 3, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477